Fourth Court of Appeals
                               San Antonio, Texas
                                     January 9, 2020

                                   No. 04-19-00798-CV

                        Stephen W. MABERY and Damon Thorpe,
                                     Appellants

                                            v.

  MORANI RIVER RANCH HOLDINGS LP, Morani GP LLC, Morani River Ranch LLC,
             Kevin L. Reid and Stewards of Wildlife Conservation Inc.,
                                   Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI03565
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED IN PART.
Time is extended to February 12, 2020.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court